Citation Nr: 0730850	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  98-17 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of a right 
leg growth.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
September 1963.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Newark, New Jersey Regional Office (RO).  

The veteran and spouse testified at a hearing at the RO 
before the undersigned Veterans Law Judge in September 2004.

The Board remanded the claim to the RO for additional 
development in November 2004.


FINDING OF FACT

The medical evidence does not show that the veteran has 
currently diagnosed residuals of a right leg growth.


CONCLUSION OF LAW

Residuals of a right leg growth were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duty to Assist and Notify

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2006) redefined VA's duty 
to assist the veteran in the development of a claim. VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In a December 2004 letter, the RO provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of and to 
submit any further evidence that was relevant to the claim.  
An August 2006 letter informed the veteran how disability 
evaluations and effective dates are assigned and the type 
evidence which impacts those determinations.  Further, the 
January 2007 supplemental statement of the case reflects the 
RO's readjudication of the claims after providing that 
notice.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, 20 Vet. App. 536 (2006); see also, Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or 
supplemental statement of the case is sufficient to cure a 
timing defect).  Thus, all notice requirements were met.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's VA and private treatment records and VA examination 
reports.  No further development is indicated.

In summary, the VCAA provisions have been satisfied. See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II.  Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§  3.303, 3.306 
(2007).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2007).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such have 
resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  
Hence, in the absence of proof of a present disability, 
service connection may not be awarded.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The United States 
Court of Appeals for Veterans Claims has held that, under the 
law cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

The service medical records show the veteran was hospitalized 
in October 1959 after injuring a growth on the right pre-
tibial lower extremity.  He stated that the growth on his 
right shin had been there for many years.  He was admitted 
for diagnosis undetermined (papilloma with traumatic 
bleeding).  Several days later the growth was excised.  
Several days following the surgery he developed swelling, 
redness and tenderness around the wound.  He underwent saline 
soaks for 10 days and the wound healed by secondary 
intension.  The veteran was discharged to duty at that time.  
The records then indicate that on December 2, 1959 to 
diagnosis was changed to polyp, n.e.c., right leg with 
ulceration and infection, which existed prior to service.  
The following day he returned to duty.  Although the veteran 
testified that the wound remained open and he returned for 
dressing changes on several occasions during active service, 
the service medical records do not show further treatment.  
The September 1963 separation medical examination shows the 
lower extremities were normal.

On VA examination in October 1966, the veteran complained of 
sharp pain behind the tibial bone on the lateral and medial 
side of the lower leg.  The veteran stated that some days he 
experienced sharp pain after standing for long periods of 
time.  Physical examination showed a smooth, healed one-inch 
scar, which was asymptomatic.  There was no cellulites, 
swelling, edema, distortion or keloidal formation of the 
described area.  The scar was not depressed.

The veteran submitted a September 1998 statement from a 
physician who reviewed the in-service discharge summary.  The 
veteran related that the extent of infection and necrosis of 
tissue and muscle was severe.  The veteran recalled that he 
felt his leg was in danger due to infection and gangrenous 
tissue.  The physician stated that the veteran has insulin 
dependent diabetes mellitus and a Charcot midfoot 
arthropathy, which requires the use of a patella 
weightbearing brace and custom molded shoes with crutches for 
support during ambulation.  The physician stated that, while 
Charcot arthropathy is usually mircotrauma over a long period 
of time or a particular incident of trauma, there is usually 
a predisposition to this condition due to profound peripheral 
neuropathy.  The physician opined that it would be necessary 
to know the extent of the necrosis of tissue and muscular 
atrophy in 1959 to determine the possible causes of the 
veteran's Charcot mechanism.

On VA examination in April 2007, the examiner indicated that 
the claims file was reviewed.  The inservice history of 
treatment for a right leg mass was noted.  The veteran 
reported pain and tightness in the right lower extremity at 
night.  Examination of the right lower extremity showed an 
anterior tibial area of erythema and scar measuring 1 
centimeter by 3 centimeters, which was superficial.  No 
plaque, scar or macular were present.  There was no 
induration, adherence to underlying structures and the area 
was nontender.  The examiner concluded that the right leg 
growth was not present at that time.  It was noted that the 
growth on the right pretibial lower extremity preexisted 
service and was removed as a result of the 1959 surgery and 
did not result in any other condition involving the right 
lower extremity.  The examiner concluded that there was no 
residual disability due to the surgical removal of the growth 
on the right lower extremity. 

After a full review of the record, including the evidence and 
the statements and testimony of the veteran, the Board 
concludes that service connection for residuals of a right 
leg growth must be denied.  

The current record fails to show that the veteran has current 
disability associated with the removal of the preexisting 
right leg growth during service for which service connection 
may be granted.  Although the post-service medical records 
show complaints of right leg pain, those records, including 
the September 1998 private doctor's statement, do not show a 
diagnosis of a current condition associated with the removal 
of the right leg growth during service.  In addition, 
following a full review of the entire record, the VA examiner 
in April 2007 concluded that a there was no current residual 
disability due to the surgical removal of the growth on the 
right lower extremity.  Because the post-service medical 
evidence is negative for any indication that the veteran has 
been diagnosed as having a current disability related to the 
right leg growth, the Board must deny this claim because the 
there is no medical evidence indicating that the veteran has 
a current diagnosis of the condition.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Board considered the veteran's statements asserting that 
he has a current disability due to the right leg growth.  The 
veteran is competent as a lay person to report subjective 
symptoms of which he has personal knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, the veteran is 
not competent to offer medical opinion as to the diagnosis of 
any such disability or its cause or etiology as there is no 
evidence of record that the veteran has specialized medical 
knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, the veteran's statements are competent with 
regard to his subjective complaints and his history, but they 
do not constitute competent medical evidence for the purpose 
of establishing current disability, or of showing a causal 
connection between current complaints and service.

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for residuals of a right leg growth is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


